Case 1:20-cv-20624-JLK Document 24 Entered on FLSD Docket 02/18/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                   CASE NO. 1:20-20624-CV-KING

 MARKELA M. PLAIN,

         Plaintiff,

 v.

 ANDREW SAUL, Commissioner of
 Social Security Administration,

       Defendant.
 _________________________________/

          ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

         THIS MATTER is before the Court on the January 29, 2021 Report and

 Recommendation (“R&R”) of Magistrate Judge Jacqueline Becerra (DE 23). The R&R

 recommends granting Defendant’s Motion for Summary Judgment and denying Plaintiff’s

 Motion for Summary Judgment. No objections to the R&R have been filed, and the time to do so

 has passed.

         The Court has reviewed the entire file and record. After careful consideration, the Court

 finds that Magistrate Judge Becerra’s well-reasoned R&R accurately states the law of the case.

         Accordingly, it is ORDERED, ADJUDGED, and DECREED that:

      1. Magistrate Judge Jacqueline Becerra’s January 29, 2021 Report and Recommendation

         (DE 23) be, and the same is, hereby AFFIRMED and ADOPTED as an Order of this

         Court;

      2. Defendant’s Motion for Summary Judgment (DE 21) is hereby GRANTED;

      3. Plaintiff’s Motion for Summary Judgment (DE 19) is hereby DENIED; and

      4. Final judgment will be set out in a separate document pursuant to Federal Rule of Civil

         Procedure 58(a).
Case 1:20-cv-20624-JLK Document 24 Entered on FLSD Docket 02/18/2021 Page 2 of 2




        DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 18th day of February, 2021.



                                             _______________________________
                                          JAMES LAWRENCE KING
                                     UNITED STATES DISTRICT JUDGE
 cc:    Magistrate Judge Jacqueline Becerra
        Markela Plain, pro se
        All counsel of record




                                                2
